/-       -




                                 Auwrm.     TEXASI 787ll

                                    June 22,   1976



             The Honorable Pratis L. Duff             Opinion No. H-839
             Director
             Texas Department of Health               Re: Ray renewal fees
                  Resourcea                           under the Texas Sanitarian
             1100 West 49th Street                    Act be.increased to more
             Austin, Texas 78756                      than $10.00.
             Dear Dr. Duff:
                  you have asked if the State Board of Health has the
             authority to raise the annual renewal fee for professional
             sanitarian licenses above $10.00 if a lower fee is no longer
     .       adequate to cover the administrative costs of the Department
             of Health Resources.
                  There are two pertinent sections of the Texas Sanitarian
             Registration Act, article 4477-3, V.T.C.S. They read:
                          Section 6. Every professional
                       sanitarian registered under the provisions
                       of this Act who desires to continue in the
                       field of sanitation shall annually pay to the
                       Board a fee to be fixed by the Board for the
                       annual renewal of each license, but the
                       fee for renewal of license shall not be
                       fixed in excess of Ten Dollars ($10.00). . . .
                       . . .

                          Section 8 (cl. All expenses necessary to
                       administering the provisions of this Act shall
                       be paid out of the special Sanitarians Regis-
                       tration and License Fund, mentioned under
                       Subsection (b) above, so that the passage of
                       this Act shall never become a financial
                       burden or obligation to the State of Texas.




                                          Q.   3541
The Honorable Fratis L. Duff - page 2   (H-839)


          If the fees and charges set out herein prove
          to be inadequate to pay all costs created by
          this Act, the Board is hereby authorized
          to increase such fees and charges in such
          amount as will make the administration of
          the Act financially self-supporting without
          incurring any new or additional financial
          obligation to the State of Texas.
     Courts will endeavor to harmonize and reconcile various
provisions of the same statute. --
                                 Cole v. State, 170 S.W. 1036
(Tex. Sup. 1914); 53 Tex.Jur.2d, Statutes-O.      Both
sections of this Act were passed at the same time and neither
has been amended since its original passage. A statute
should be construed as understood at the time of its nassaqe.
Railroad Commission of Texas v. Texas and New 0rleans‘R.R.O
&r   42 S.W.Zd lO¶ ne??!iv.App.     ---lESTii rP31,rit
ref'd). A cardinal rule in statutory construction is that
the statute should be given the effect and scope intended by
the Legislature. 53 Tex.Jur.ad, Statutes S 125 and cases
cited therein.
     It seems apparent that at the time of the passage of
this Act the feeling of the Legislature was that a $10
annual renewal fee would be sufficient to administer the
Act. Section B(c) of the Act expresses the legislative
intent that the "passage of this Act shall never become a
financial burden or obligation to the Stateofexas."
(Emphasis added). In order to carry out this expressed
intent the Legislature authorized the Board to increase the
fees "in such amount as will make the administration of this
Act financially self-supporting without incurring any new or
additional financial obligations to the State of Texas."
      In our view, sections 6 and 8(c) of the Act must be
read together, and are not in irreconcilable conflict. The
overall expressed intent of the Legislature is that the
administration of the Act should be financially self-supporting,
and in view of the expression of the Texas Department of
Health Resources that inflationary pressures have made it
impossible to administer the Act under the $10 ceiling, an
increase above $10 is in our opinion authorized by the
statute so long as such increase is reasonable.




                          Q.   3542
    The Honorable Fratis L. Duff - page 3 (H-839)



                         SUMMARY
             Where it is impossible to administer the
             Texas Sanitation Act without increasing the
             certificate renewal fee to more than $10.00,
             the State Board of Health is authorized to
             increase the fee to a reasonable amount
             above that figure.

                                     -Very truly yours,


                            //jii&c* Attorney General of Texas
&PROVED:                    v



/




    Opinion Committee
    jwb




                                Q.   3543